
	

115 SRES 77 ATS: Supporting the goals and ideals of Multiple Sclerosis Awareness Week.
U.S. Senate
2017-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 77
		IN THE SENATE OF THE UNITED STATES
		
			March 1, 2017
			Mr. Casey (for himself, Ms. Collins, Mr. Markey, Mr. Coons, Mr. Menendez, Mr. Brown, Mr. Isakson, Mrs. Feinstein, Mr. Van Hollen, Mrs. Capito, Mr. Moran, and Mr. Thune) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Supporting the goals and ideals of Multiple Sclerosis Awareness Week.
	
	
 Whereas multiple sclerosis (referred to in this preamble as MS) can impact individuals of all ages, races, and ethnicities, but MS is at least 2 to 3 times more common in women than in men;
 Whereas there are approximately 2,300,000 individuals worldwide who have been diagnosed with MS; Whereas MS is typically diagnosed in individuals between the ages of 20 and 50, but it is estimated that between 8,000 and 10,000 children and adolescents are living with MS in the United States;
 Whereas MS is an unpredictable, often disabling disease of the central nervous system that disrupts the flow of information within the brain and between the brain and the body;
 Whereas symptoms of MS range from numbness and tingling to vision problems and paralysis, and the progress, severity, and specific symptoms of MS in any 1 person cannot yet be predicted;
 Whereas, while there is no evidence that MS is directly inherited, studies show that there are genetic and environmental factors that give certain individuals a higher risk of developing MS;
 Whereas the exact cause of MS is unknown, and there is no cure for MS; Whereas the Multiple Sclerosis Coalition, a national network of independent MS organizations dedicated to the enhancement of the quality of life of individuals affected by MS, recognizes and supports Multiple Sclerosis Awareness Week;
 Whereas the mission of the Multiple Sclerosis Coalition is to increase opportunities for cooperation and to provide greater opportunity to leverage the effective use of resources for the benefit of the MS community;
 Whereas the United States plays a critical role in coordinating MS research globally and amplifies the impact of research in the United States through which results are delivered to MS patients;
 Whereas, in 2012, the National Multiple Sclerosis Society was a founding member of the International Progressive MS Alliance, which coordinates research to accelerate the development of treatments for progressive MS by removing international scientific and technological barriers and, as of 2017, includes 16 MS organizations from 15 countries, 8 foundation and trust members, and 5 pharmaceutical partners;
 Whereas the Multiple Sclerosis Coalition recognizes and supports Multiple Sclerosis Awareness Week during March each year;
 Whereas the goals of Multiple Sclerosis Awareness Week are— (1)to invite people to join the movement to end MS;
 (2)to encourage everyone to do something to demonstrate a commitment to moving toward a world free of MS; and
 (3)to acknowledge those who have dedicated time and talent to help promote MS research and programs; and
 Whereas, in 2017, Multiple Sclerosis Awareness Week is recognized during the week of March 5 through March 11: Now, therefore, be it
		
	
 That the Senate— (1)supports the goals and ideals of Multiple Sclerosis Awareness Week;
 (2)encourages States, localities, and the territories and possessions of the United States to support the goals and ideals of Multiple Sclerosis Awareness Week by issuing proclamations designating Multiple Sclerosis Awareness Week;
 (3)encourages media organizations— (A)to participate in Multiple Sclerosis Awareness Week; and
 (B)to help provide education to the public about multiple sclerosis; (4)commends the efforts of States, localities, and the territories and possessions of the United States to support the goals and ideals of Multiple Sclerosis Awareness Week;
 (5)recognizes and reaffirms the commitment of the United States to ending multiple sclerosis by— (A)promoting awareness about individuals that are affected by multiple sclerosis; and
 (B)supporting multiple sclerosis research and education programs; (6)recognizes all individuals in the United States living with multiple sclerosis;
 (7)expresses gratitude to the family members and friends of individuals living with multiple sclerosis, who are a source of love and encouragement for those individuals; and
 (8)salutes the health care professionals and medical researchers who— (A)provide assistance to individuals affected by multiple sclerosis; and
 (B)continue to work to find ways— (i)to stop multiple sclerosis;
 (ii)to restore what has been lost due to multiple sclerosis; and (iii)to end multiple sclerosis forever.
					
